     Case 1:19-cv-00746-DAD-BAM Document 19 Filed 10/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE A. RAMIREZ,                                   No. 1:19-cv-00746-NONE-BAM (PC)
12                       Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS TO DISMISS
13            v.                                         ACTION, WITH PREJUDICE, FOR FAILURE
                                                         TO STATE A CLAIM, FAILURE TO OBEY A
14    FORTUNE, et al.,                                   COURT ORDER, AND FAILURE TO
                                                         PROSECUTE
15                       Defendants.
                                                         (Doc. No. 18)
16

17           Plaintiff Jose A. Ramirez is a former state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On April 21, 2020, the assigned magistrate judge screened plaintiff’s second amended

21   complaint and granted plaintiff leave to file a third amended complaint within thirty. (Doc. No.

22   16.) Plaintiff was warned that his failure to file an amended complaint in compliance with the

23   order would result in a recommendation for dismissal of this action, with prejudice, for failure to

24   obey a court order and for failure to state a claim. (Id. at 7.) On May 1, 2020, following service

25   by mail to plaintiff at his address of record, the screening order was returned to the court as

26   “Undeliverable, Paroled.” Plaintiff timely filed a notice of change of address on June 8, 2020.

27   (Doc. No. 17.) The court then re-served the screening order on June 9, 2020, and extended the

28   /////
                                                        1
     Case 1:19-cv-00746-DAD-BAM Document 19 Filed 10/21/20 Page 2 of 2


 1   deadline accordingly. Nonetheless, plaintiff did not file an amended complaint or otherwise

 2   communicate with the court.

 3          Therefore, on July 24, 2020, the magistrate judge issued findings and recommendations

 4   recommending dismissal of this action, with prejudice, due to plaintiff’s failure to state a claim

 5   pursuant to 28 U.S.C. § 1915A, failure to obey a court order, and failure to prosecute. (Doc. No.

 6   18.) Those findings and recommendations were served on plaintiff at his updated address of

 7   record and contained notice that any objections thereto were to be filed within fourteen days after

 8   service. (Id. at 18.) On August 10, 2020, those findings and recommendations were also returned

 9   to the court as “Undeliverable, Not Deliverable as Addressed, Unable to Forward.” Plaintiff has

10   failed to file an updated mailing address or otherwise communicate with the court, and the

11   deadline to do so has now passed.

12          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

13   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

14   magistrate judge’s findings and recommendations are supported by the record and by proper

15   analysis.

16          Accordingly,

17          1.      The findings and recommendations issued on July 24, 2020, (Doc. No. 18), are

18                  adopted in full;

19          2.      This action is dismissed, with prejudice, due to plaintiff’s failure to state a claim,

20                  failure to obey a court order, and failure to prosecute; and
21          3.      The Clerk of the Court is directed to close this case.

22   IT IS SO ORDERED.
23
        Dated:     October 21, 2020
24                                                      UNITED STATES DISTRICT JUDGE

25

26
27

28
                                                        2
